DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species I: the invention as shown in Figs. 1-16;
Species II: the invention as shown in Figs. 17-22;
Species III: the invention as shown in Figs. 23-25.

Additionally, the species, as outlined above, include patentably distinct subspecies:

Species I includes subspecies relating to alternative structure for joining/bolting the casing 43 to the suspending bracket 61. These subspecies are:
A: species I having the structure shown in Fig. 6A;
B: species I having the structure shown in Fig. 6A.

Species I includes subspecies relating to alternative structure for ball and socket joint. These subspecies are:
a: species I having the structure shown in Fig. 12;
b: species I having the structure shown in Fig. 13.

Species I includes subspecies relating to alternative structure in the suspension brackets. These subspecies are:
1: species I having the suspension bracket shown in Figs. 7-9;
2: species I having the suspension bracket shown in Figs. 10, 11;
3: species I having the suspension bracket shown in Fig. 14;
4: species I having the suspension bracket shown in Fig. 15;
5: species I having the suspension bracket shown in Fig. 16.

Species II includes subspecies relating to alternative structure for joining/bolting the casing to the suspending bracket. These subspecies are:
A: species II having the structure shown in Fig. 18A;
B: species II having the structure shown in Fig. 18B.

Species II includes subspecies relating to alternative structure in the suspension brackets. These subspecies are:
1: species II having the suspension bracket shown in Fig. 19;
2: species II having the suspension bracket shown in Fig. 20;
3: species II having the suspension bracket shown in Fig. 21;
4: species II having the suspension bracket shown in Fig. 22. 

Applicant is required, in reply to this action, to elect a single species (and subspecies, as applicable) to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, Applicant may elect Species I, subspecies A, a, and 1. Applicant is advised that the elected combination of species/subspecies should be thoroughly supported as an embodiment in the disclosure. The Applicant is encouraged to contact the Examiner with any questions regarding this election of species/subspecies. 
The reply must also identify the claims readable on the elected species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it is not immediately clear which claims are generic to the above species/subspecies.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species/subspecies lack unity of invention because even though the inventions of these groups require some of the same technical features, these technical features are not special 
Hewko teaches: an in-wheel motor drive device, comprising: 
a wheel hub bearing portion that has a rotating wheel (52) integrally rotating with a wheel (60, 64), a fixed wheel (40) facing the rotating wheel via a radial gap, and a plurality of rolling elements (54) interposed in the radial gap; 
a motor portion (see rotor and stator elements, including 116, 132, and 80) that drives the rotating wheel; 
a casing (48)  that houses a rotation transmission path from a motor rotation shaft of the motor portion to the rotating wheel; 
a suspending bracket (16) that includes an upper joining seat portion (12) and a lower joining seat portion (14) joinable with a suspension device and an intermediate portion (the portions of element 16 between the upper and lower joining seat portions) that connects the upper joining seat portion and the lower joining seat portion; and 
a fixing means (50) for mounting and fixing the suspending bracket to an outer wall surface of the casing.
Relevant elements are best shown in Figs. 1 and 3.  For convenience, Figs. 1 and 3 are reproduced, below:

    PNG
    media_image1.png
    826
    554
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    741
    556
    media_image2.png
    Greyscale


Due to the complex nature of this restriction/election, a telephone call to request an oral election to the above restriction requirement was not placed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618